Rao, Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the automobiles specified on the invoice accompanying the entry covered by the above-named reappraisement appeal, that were appraised at a value of $1240.00 each, net, (Canadian dollars), consist of automobiles manufactured in England, and imported into the United States from Canada.
That there was no “foreign value,” or “export value,” or “United States value,” as defined in Sections 402 (c), (d), and (e) of the Tariff Act of 1930, as amended, for the automobiles under appeal at the time of exportation thereof.
That in determining the “cost of production” value as defined in Section 402 (f) of said Act, the appraiser included in his above value of $1240.00 each, net, a cost of $95.00 (Canadian dollars) representing a Canadian excise tax, as well as a cost of $230.00 (Canadian dollars) representing a Canadian sales tax. That said Canadian excise tax ($95) and sales tax ($230) were paid to the Canadian government prior to exportation to the United States, but they were refunded after exportation, under the same circumstances and conditions involved in the cases of John V. Carr & Son, Inc. v. United States, Reap. Dec. 10442, and Inter-Maritime Forwarding Co., Inc. v. United States, Reap. 10666, and that the record in said John V. Carr & Son, Inc., case and in said Inter-Maritime Forwarding Co., Inc., case may be incorporated as a part of the record in this case.
Plaintiff limits its appeal to the claim that said excise tax of $95.00, and the said sales tax of $230.00 should not be included as a part of the cost of production dutiable value.
The appeal set forth above is submitted for decision upon this stipulation.
Upon the agreed facts and the cited authorities, which are incorporated herein, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the automobiles covered by this appeal for reappraisement and appraised at a value of $1,240 each, net (Canadian dollars), and that such value is the appraised value of $1,240 each, net (Canadian), less $95 (Canadian) representing a Canadian excise tax, less $230 (Canadian) representing a Canadian sales tax.
Judgment will be entered accordingly.